           Case 1:18-cv-07139-LGS Document 204 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SERENA THOMPSON, et al.,                                     :
                                              Plaintiffs, :       18 Civ. 7139 (LGS)
                                                              :
                            -against-                         :            ORDER
                                                              :
 CORIZON HEALTH, INC., et al.,                                :
                                              Defendants. :
 ------------------------------------------------------------ :
                                                              X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, the jury trial in this matter was scheduled to commence on November 22,

2021, at 9:45 a.m., subject to the availability of courtrooms during the COVID-19 pandemic.

          WHEREAS, that trial date is no longer available due to the availability of courtrooms

during the COVID-19 pandemic.

          WHEREAS, the case has been assigned a courtroom to begin the trial as a back-up for

November 30, 2021, and could go to trial on 24 hours’ notice. It is hereby

          ORDERED that the trial date is adjourned from November 22, 2021 to November 30,

2021. The parties shall be prepared to proceed on that date or 24 hours notice thereafter. It is

further

          ORDERED that, if the trial proceeds November 30, 2021, a jury will be selected that day

and and the trial will proceed day-to-day thereafter beginning on December 6, 2021. It is further

          ORDERED that the parties shall provide, on a CD, an electronic version of all trial

exhibits at least two (2) weeks prior to the final pre-trial conference.

Dated: September 15, 2021
       New York, New York
